Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 3, 2017

                                     No. 04-17-00012-CR

                              Ex Parte Luis Alberto MOLINA,
                                         Appellant

           From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                Trial Court No. 2016W0639
                       Honorable Andrew Carruthers, Judge Presiding


                                       ORDER
Sitting:      Karen Angelini, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice



    The panel has considered the Appellant’s Motion to Stay Mandate, and the motion is
GRANTED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court